Citation Nr: 1644980	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-46 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for left hip disability

5.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1973 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

These matters were previously remanded for additional development in April 2015.  There has been substantial compliance with the remand directives, although some of the VA examination reports obtained on remand are not adequate.  In May 2016, the Board requested an expert medical opinion regarding the Veteran's claims for entitlement to service connection for kidney disease, hypertension, and diabetes mellitus. 

The issues of entitlement to a service connection for diabetes mellitus, left hip arthritis, and right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension had onset in service.

2.  The Veteran's kidney disease is related to his hypertension.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for kidney disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 
Hypertension

The Veteran has a current diagnosis of hypertension.  See, e.g., January 2016 VA examination report.  In May 2016, the Board requested an expert medical opinion regarding this condition.  In relevant part, the provider of the expert medical opinion indicated that it was at least as likely as not the Veteran's hypertension had onset during service.  As there is medical evidence indicating that the Veteran's currently diagnosed hypertension had onset during service, service connection for hypertension is warranted. 

Kidney Disease

The Veteran asserts that his kidney condition is related to service.  He has current diagnoses of benign essential hematuria, proteinuria, thin basement membrane disease, interstitial fibrosis and tubular atrophy, and arteriolonephrosclerosis.   See, e.g., May 2016 Disability Benefits Questionnaire (DBQ).  The Veteran was diagnosed with microscopic hematuria during service.  See May 1982 service treatment record (STR) urology consult report.  

In May 2016, the Board requested an expert medical opinion regarding the Veteran's kidney conditions.  In relevant part, the medical expert opined that it was at least as likely as not the Veteran's chronic kidney disease as due (in part) to underlying hypertension.  Although the provider states in that particular paragraph that hypertension was not diagnosed until 2005, the provider states elsewhere that the Veteran's hypertension had onset during service.  The expert also opined that the Veteran's hypertension likely caused or aggravated his kidney disease.  As such, the criteria for service connection for kidney disease on a secondary basis are met. 


ORDER

Service connection for hypertension is granted. 

Service connection for kidney disease is granted. 
REMAND

Diabetes Mellitus

The Veteran has a current diagnosis of diabetes.  His kidney disease and hypertension are now subject to service connection.  There is one medical opinion of record which discusses the relationship between these three conditions; however, the rationale provided is not sufficient for adjudicatory purposes.  On remand, the AOJ should ask for an addendum medical opinion regarding the etiology of the Veteran's diabetes mellitus.  A physical examination is not required unless the provider deems one necessary.  The examiner is asked to provide an opinion as to whether it is at least as likely as not the Veteran's diabetes was caused or aggravated by his hypertension.   The examiner should also be asked to opine as to whether the Veteran's diabetes was caused or aggravated by kidney disease.  In answering these questions, the provider should discuss the web articles submitted by the Veteran in December 2009.

Left Hip and Right Knee Disabilities

In an April 2015 decision, the Board remanded the issues of entitlement to service connection for left hip arthritis and a right knee disability.  The Board requested that the Veteran be provided with an examination to determine the nature and etiology of these conditions and also requested that the examiner discuss the contentions contained in his December 2009 substantive appeal.  Examinations were provided on remand; however, the medical nexus opinions provided are not adequate.  With regard to the left hip, the examiner gave a negative nexus opinion based on a gap of less than four years between separation from service and a diagnosis of osteoarthritis.  With regard to the right knee, the examiner based the negative nexus opinion on the approximately 10 year gap in diagnosis of knee osteoarthritis.  This rationale, by itself, is not sufficient.  Under 38 C.F.R. § 3.303(d), post service diagnosis of a disease does not preclude service-connection.  The probative weight of a VA opinion is assessed under the criteria in Fed. R. Evid. 702: (1) it should be based upon sufficient facts or data; (2) should be the product of reliable principles and methods; and (3) the provider applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Veteran's claims file should be referred for an addendum medical opinion regarding the nature and etiology of his left hip and right knee osteoarthritis.  A physical examination is not required unless the examiner deems one necessary. 

On remand, all missing VA treatment notes should be obtained.  The AOJ should request that the Veteran identify any pertinent private treatment notes pertaining to his left hip, right knee, and diabetes mellitus which have not been associated with the record.  Thereafter, the AOJ should attempt to obtain any identified records with his assistance.

The Veteran should be invited to submit lay statements from himself and from others (such as friends, neighbors, siblings, a spouse, etc.) who have first-hand knowledge of and/or were contemporaneously informed of the Veteran's left hip and right knee symptoms and diagnoses. 

The Board observes that the Veteran's December 2009 substantive appeal suggests that he did not have access to the same medical facilities as other active duty personnel.  He reported that he saw civilian doctors during service and those treatment records were not associated with his STRs.  The Veteran suggested that the VA ask the U.S. Coast Guard to identify those privately contracted medical providers so that these medical records could be obtained.  The claims file does not reflect that the AOJ ever attempted to complete this development.  On remand, the AOJ is directed to take whatever action necessary to either obtain such records or determine that the records are not available.  All efforts to obtain this evidence should be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all missing VA treatment notes and associate them with the claims file.  If records are not obtainable, follow all procedures in 38 C.F.R. § 3.159 (e).

2.  Request that the Veteran identify any pertinent private treatment notes that are not of record pertaining to his left hip, right knee, and diabetes mellitus which have not been associated with the record.  Then, attempt to obtain any identified records with his assistance; follow all procedures in 38 C.F.R. § 3.159 (e).

3.  The Veteran should be invited to submit lay statements from himself and from others (such as friends, neighbors, siblings, a spouse, etc.) who have first-hand knowledge of and/or were contemporaneously informed of the Veteran's left hip and right knee symptoms and diagnoses.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Undertake whatever development deemed appropriate to obtain the in-service medical records discussed by the Veteran in his December 2009 substantive appeal.  All efforts to obtain this evidence should be documented in the claims file.  If records are not obtainable, follow all procedures in 38 C.F.R. § 3.159 (e).

5.  After updated records have been obtained, request an addendum medical opinion regarding the nature and etiology of the Veteran's diabetes mellitus.  A physical examination is not required unless the examiner deems one necessary.  The entire record must be reviewed by the examiner.  The provider is asked to answer the following inquiries:

(a) Is it at least as likely as not the Veteran's diabetes mellitus was caused or aggravated by his service-connected hypertension?  Please discuss the web article regarding causes and risk factors for diabetes mellitus, received in December 2009.

(b) Is it at least as likely as not the Veteran's diabetes mellitus was caused or aggravated by his service-connected kidney disease?

(c) Is it at least as likely as not the Veteran's diabetes mellitus is otherwise related to service or had its onset within one year of discharge from active duty?

6.  After updated records have been obtained, request an addendum medical opinion regarding the nature and etiology of the Veteran's left hip and right knee arthritis.  A physical examination is not required unless the examiner deems one necessary.  The entire record must be reviewed by the examiner.  The examiner is asked to comment on the contentions in the Veteran's December 2009 substantive appeal.  The provider is asked to answer the following inquiries:

(a)  Is it at least as likely as not the Veteran's left hip disability, to include osteoarthritis, had its onset during service or within one year of separation from service?

(b) Is it at least as likely as not the Veteran's right knee disability, to include arthritis, had its onset during service or within one year of separation from service?

7.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


